Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered July 9, 1991, convicting him of manslaughter in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court did not improvidently exercise its discretion in denying the defendant’s request for an adjournment during the trial. The defendant failed to establish that he exercised sufficient diligence in attempting to produce his witness, or that he would be able to produce the witness if his request was granted (see, People v Foy, 32 NY2d 473, 477; People v Moutinho, 146 AD2d 650).
The defendant’s contention that the prosecution’s summation comments regarding the codefendant’s out-of-court statement constituted reversible error is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, the defendant testified that the detectives told him that the codefendant had implicated the defendant in the *392crime. The prosecution’s comments were either fair comment on the evidence at trial or fair response to defense counsel’s summation (see, People v Arce, 42 NY2d 179, 190-191; People v Ashwal, 39 NY2d 105). Rosenblatt, J. P., Lawrence, Copertino and Joy, JJ., concur.